Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 21-26, 29-35 and 38-42 are pending. 

Claims 30-35 and 38-42 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.  

Claims 21-26 and 29, drawn to a pharmaceutical composition comprising a therapeutically-effective amount of a multi-specific antibody, wherein the multi-specific antibody binds to a human protein tyrosine phosphatase beta-extracellular domain (HPTPB-ECD) in a subject, and wherein the therapeutically-effective amount of the multi-specific antibody is from about 0.01 mg/kg to about 500 mg/kg by weight of the subject, are being acted upon in this Office Action.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 4, 2022 was filed after the mailing date of the Non-Final Rejection on August 4, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Objection and Rejection Withdrawn
The objection to claim 25 Is withdrawn in view of the claim amendment. 

The rejection of claims 21-29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in light of the claim amendment. 

The written description and enablement rejections of claims 21-29 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph are withdrawn in view of the claim amendment. 

The rejection of claims 21-29 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,894,824 is withdrawn in view of the amendment to claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 21-26 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO2007/116360 publication (of record, published Oct 18, 2007; PTO 892) in view of WO98/45331 publication (of record, published October 15, 1998; PTO 892) and evidenced by Medicago AB phosphate-buffer saline specification sheet (of record, pages 1-2, 2010; PTO 892). 
Regarding claim 21, the WO2007/116360 publication teaches a pharmaceutical composition (see p. 24, line 20, reference claim 17) comprising a therapeutic effective amount of a monoclonal antibody produced by hybridoma cell line ATCC No. PTA-7580 (reference claim 6) or a humanized antibody thereof (reference claim 7) that binds to human protein phosphatase beta-extracellular domain (HPTPβ, see p. 27, Example 2, p. 28, line 28-30, reference claim 1).
Regarding claims 22-23, the WO2007/116360 publication teaches the antibody binds to the N-terminal first FN3 repeat of the HPTPβ-ECD (see caption of Fig 7, p. 32, lines 22-27, Example 5, reference claims 2-4, in particular).  
Regarding claim 24, the WO2007/116360 publication teaches the antibody binds to HPTPβ-ECD and regulates/inhibits HPTPβ mediated angiogenesis, see p. 18, lines 4-5.  Given the reference antibody has the same structure as the claimed antibody, if Applicant’s antibody inhibits HPTPβ, so is the reference antibody.  
Regarding claim 25, the antibody binds to the extracellular portion of human HPTPβ of SEQ ID NO: 4, which is identical to the claimed SEQ ID NO: 4 (see para. [0057], [00138], Example 5). 
Claim 26 is included as the WO2007/116360 publication teaches the pharmaceutical composition for injection comprises phosphate buffer saline (PBS), see p. 25, lines 1-5, which typically has a pH of about 7.2 to 7.4 as evidenced by Medicago AB phosphate-buffer saline specification sheet, 2010. 
Regarding claim 29, the WO2007/116360 publication teaches the composition further comprises a carrier, see p. 24, line 14-16.  The WO2007/116360 publication further teaches the antibody is useful for treating various diseases by inhibiting angiogenesis, see p. 19-22.
	The WO2007/116360 publication does not teach the pharmaceutical composition wherein the antibody is from about 0.1 mg/kg to about 50 mg/kg by weight of the subject as per claim 21.
	However, the WO 98/45331 publication teaches pharmaceutical composition (see p. 39, 44, reference claims 32-33) comprising monoclonal (see p. 12, 23) and humanized antibody (p. 24) that binds to VEGF (see entire document, examples) and a pharmaceutical acceptable carrier, e.g., phosphate buffer (see p. 39, 47) for treating various cancer or inflammatory disease or age-related macular degeneration (AMD, see p. 45) by inhibiting angiogenesis (see reference claims 39-42).  The reference antibodies are administered to a mammal, preferably human (see p. 44) for treating various diseases, see p. 45.  Depending on the type and severity of the disease, about 1μg to about 50 mg/kg (e.g., 0.1 to 20 mg/kg) of the antibody is an initial candidate dosage for administration to the patient (see page 45, lines 26-29).   A typical daily or weekly dosage might range from about 1 ug/kg to about 20 mg/kg or more, see p. 45, last paragraph.  The reference 0.1 to 20 mg/kg is within the claimed range of about 0.1 mg/kg to about 50 mg/kg by weight of a human subject (p. 44, line 20).  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have formulated a pharmaceutical composition comprising the monoclonal antibody that binds to the HPTP-β of the WO2007/116360 publication at a dose from about 0.1 mg/kg to about 20 mg/kg by weigh of the human subject in view of WO 98/45331 publication because the WO 98/45331 publication teaches the typical dosage of antibody starts with  0.1 mg/kg to 20 mg/kg and adjusting the dosage forward depends on the severity of the condition and the weight of the patient.  
One of ordinary skill in the art would have been motivated to and had an expectation of success at the time the invention was made to adjust the dosage of the composition of the WO2007/116360 publication in view of WO 98/45331 publication because it is within the purview of one of ordinary skill in the pharmaceutical art to adjust the dose base on subject’s body weight, disease severity and condition of the subject.  
A person of ordinary skill in the art would have recognized that applying the known concentration of antibody in the pharmaceutical composition of WO 98/45331 publication to the pharmaceutical composition comprising antibody that binds to HPTP-β would have yield predictable result because optimization of dosing parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ to best achieve the desired results.  
The claims would have been obvious because "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp by starting daily or weekly dosage from about 0.1 mg/kg to about 20 mg/kg in view of WO 98/45331 publication depending on the patient's condition, severity of the disease and body weight.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense". See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).   
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, at the time the invention was made as evidenced by the references, especially in the absence of evidence to the contrary.   From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  

Applicant's arguments filed November 4, 2022 have been fully considered but they are not persuasive. 
Applicant’s position is that Claim 21 is amended to recite a pharmaceutical composition comprising a therapeutically- effective amount of an antibody, wherein the antibody comprises an antigen binding region from an antibody produced by hybridoma cell line ATCC No. PTA-7580 or a humanized form thereof that binds to a human protein tyrosine phosphatase beta-extracellular domain (HPTPB-ECD) in a subject, and wherein the therapeutically-effective amount of the antibody is from about 0.1 mg/kg to about 50 mg/kg by weight of the subject.
WO 98/45311 does not contain any information on phosphatase antibodies. A POSA would not have been motivated to combine WO 98/45331, disclosing antibodies targeting a growth factor, VEGF, with a reference disclosing an antibody that targets a receptor-type phosphatase, HPTPB, because the VEGF growth factor target and the HPTPB receptor-type phosphatase target have completely different amino acid sequences and, thus, structures, and any antibody directed to the completely different target structures would necessarily have a different amino acid composition in the antigen-binding domains given the different target structures. A POSA would have recognized that an antibody with a different amino acid composition in the antigen-binding domain would have, among others, a different propensity to aggregate when present in a pharmaceutical composition such that each structurally distinct antibody would be expected—based in its structure—to have its specific maximal concentration achievable in a pharmaceutical composition. Thus, a POSA would not have expected a concentration of one antibody achievable in a pharmaceutical composition to be the concentration achievable with a structurally different antibody.
Furthermore, a POSA would have understood that the concentration of a VEGF growth factor target in a subject and the number of HPTPB membrane receptors in a subject cannot be expected to be the same such that a POSA could not have reasonably predicted an amount of antibody required for a therapeutically-effective dosage of an HPTPB antibody based on a VEGF antibody. In fact, a POSA could not have even derived a starting dose for an HPTP£ antibody from the disclosures of WO 98/45331 about VEGF antibodies because a POSA could not know what dose of an HPTPB antibody could be achieved in a pharmaceutical composition based on a VEGF antibody and a POSA could not know how much HPTP® antibody was required for a therapeutically-effective amount of the HPTPB antibody based on the VEGF antibody. And without a starting dose, a POSA could not have used routine practice to arrive at the claimed pharmaceutical composition, as the Examiner posits. Therefore, a POSA would have had no reason to combine WO 2007/116360 with WO 98/45331 and, had a POSA done so, a POSA would not have had a reasonable expectation of arriving at a successful pharmaceutical composition as claimed.
Even if a person of ordinary skill in the art had combined the references, the person would not have had a reasonable expectation of arriving at a pharmaceutical composition as claimed.
Even if, fortuitously, a POSA had combined WO 2007/116360 and WO 98/45331, a POSA would not have had a reasonable expectation of arriving at the claimed pharmaceutical composition. A POSA would have recognized that a therapeutically-effective amount of any antibody in a pharmaceutical composition depended on, e.g., the binding affinity of the antibody to its target site on a target protein, the concentration of the target protein present in a subject, the effect of the bound antibody on the functionality of the target protein, and the role the target protein played in a desired therapeutic outcome. Given the different target proteins, a VEGF growth factor and a HPTPB membrane phosphatase, and their different modes of action, induction of VEGFR phosphorylation by VEGF and dephosphorylation of different target receptors by HPTPB, a POSA would not have had a reasonable expectation that any amount of a VEGF antibody that provided a therapeutic effect in a subject would be an amount that also provided a therapeutic effect of an HPTP$ membrane phosphatase antibody. Not knowing the relative amounts of VEGF compared to HPTPB membrane phosphatases in a subject, the binding affinities of VEGF antibodies and HPTP® antibodies to their targets, and the effects of antibody-bound VEGF and HPTP® in a desired therapeutic outcome, a POSA did not even have a starting point for a pharmaceutical composition comprising an HPTPB antibody based on the cited references. Consequently, a POSA would have found the art unpredictable as to an amount of HPTP antibody to use as a therapeutically-effective amount in a pharmaceutical composition. And, based on the cited references, a POSA would not have had a reasonable expectation of arriving at a pharmaceutical composition as claimed that comprises a therapeutically-effective amount of the HPTP antibody.

In response, the amendment to claim 21 is acknowledged. 
In response to the argument that the WO98/45311 does not contain any information on phosphatase antibodies, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, Applicant’s attention is directed to the primary reference WO2007/116360 publication’s claims 6, 7 and 17.  In particular, the WO2007/116360 teaches a pharmaceutical composition (see p. 24, line 20, reference claim 17) comprising a therapeutic effective amount of a monoclonal antibody produced by hybridoma cell line ATCC No. PTA-7580 (reference claim 6) or a humanized antibody thereof (reference claim 7) that binds to human protein phosphatase beta-extracellular domain (HPTPβ, see p. 27, Example 2, p. 28, line 28-30, reference claim 1).  Thus, the WO 98/45311 teaches the same monoclonal antibody and humanized antibody thereof.  The reference antibody that binds to HPTPB produced by the same hybridoma is expected to have the same structure.
The WO2007/116360 publication does not teach the pharmaceutical composition wherein the antibody is from about 0.1 mg/kg to about 50 mg/kg by weight of the subject as per claim 21.
The WO 98/45331 teaches a typical daily or weekly dosage of antibody might range from about 1 µg/kg to about 20 mg/kg or more, see p. 45, last paragraph.  The reference 0.1 to 20 mg/kg is within the claimed range of about 0.1 mg/kg to about 50 mg/kg by weight of the subject.  Examples of diseases include ocular disorder such as age-related macular degeneration (AMD), proliferative diabetes retinopathy, exudative form (wet type of age-related macular degeneration by administering humanized anti-VEGF antibody (see page 45, lines 16-25).  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have formulated a pharmaceutical composition comprising the monoclonal antibody that binds to the HPTP-β of the WO2007/116360 publication at a dose from about 0.1 mg/kg to about 20 mg/kg by weigh of the human subject in view of WO 98/45331 publication because the WO 98/45331 publication teaches the typical dosage of antibody starts with  0.1 mg/kg to 20 mg/kg and adjusting the dosage forward depends on the severity of the condition and the weight of the patient.  
A person of ordinary skill in the art would have had a reasonable expectation of success arriving at a pharmaceutical composition as claimed because the WO2007/116360 publication teaches a pharmaceutical composition (see p. 24, line 20, reference claim 17) comprising a therapeutic effective amount of a monoclonal antibody produced by hybridoma cell line ATCC No. PTA-7580 (reference claim 6) or a humanized antibody thereof (reference claim 7) that binds to human protein phosphatase beta-extracellular domain (HPTPβ, see p. 27, Example 2, p. 28, line 28-30, reference claim 1) for inhibiting angiogenesis (see p. 19-22) and the teachings of the WO98/45331 publication pertaining to the dose of antibody that inhibits angiogenesis such as anti-VEGF typically dose ranges from about 1μg to about 50 mg/kg of the subject (e.g., 0.1 to 20 mg/kg) as an initial starting dose for administration to the patient (see page 45, lines 26-29) for inhibiting angiogenesis (reference claims 39-42) would have required only routine experimentation.
Furthermore, the claimed ranges are extremely broad and not specific to any particular disease state and route of administration, the upper and lower endpoints of the claimed ranges are bounded by the term "about", which makes them even broader. Also, Applicant has not established the criticality of the ranges by showing that the claimed range achieves unexpected results relative to the prior art range (see In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Generally, differences in concentration or doses will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or dose is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), See MPEP 2144.05.  
Furthermore, as evidenced in the specification at p. 28 para. [00118] and reproduced below for Applicant’s convenience:

    PNG
    media_image1.png
    283
    782
    media_image1.png
    Greyscale

Given the absence of unexpected results, see MPEP 716.02(b), and the “Argument of counsel cannot take the place of evidence lacking in the record.” Meitzner v. Mindick, 549 F.2d 775, 782 (CCPA 1977), the rejection is maintained for reasons of record. 

New ground of rejection necessitated by the amendment filed November 4, 2022

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-26 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9-18, 20 and 23-37 of U.S. Patent No. 11,180,551.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims differ only in scope; the issued claims limit the antibody and humanized antibody that binds to human protein tyrosine phosphatase beta-extracellular domain (HPTPβ-ECD) to the particular heavy and light chain sequences in the pharmaceutical composition whereas the instant claims are generic with respect to the humanized antibody that bind to human protein tyrosine phosphatase beta-extracellular domain (HPTPβ-ECD) from antibody produced by hybridoma PTA-7580.  
The issued patent also teaches the antibody R15E6 produced by hybridoma PTA-7580 (col. 4, line 11-15) and humanized thereof, see col. 9, line 24-31, Example 6, in particular. 
Issued claim 20 recites the composition of claim 18, wherein the therapeutically effective amount of the antibody is from about 1 mg/kg to about 10 mg/kg.
 Otherwise claims 21-26 and 29 are anticipated or rendered obvious by the issued claims.

Claims 21-26 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 7,973,142 in view of in view of WO98/45331 publication (of record, published October 15, 1998; PTO 892) and evidenced by Medicago AB phosphate-buffer saline specification sheet (of record, pages 1-2, 2010; PTO 892. 
Issued claim 1 recites an isolated antibody or antigen-binding fragment thereof which binds to human protein tyrosine phosphatase beta (HPTP.beta.), wherein said antibody or antigen-binding fragment thereof regulates angiogenesis.
Issued claim 2 recites the antibody or antigen-binding fragment thereof according to claim 1, wherein the antibody or antigen-binding fragment thereof binds the N-terminal portion of HPTP.beta.
Issued claim 3 recites the antibody or antigen-binding fragment thereof according to claim 2, wherein the antibody or antigen-binding fragment thereof binds the first FN3 repeat of HPTP.beta.
Issued claim 4 recites the antibody or antigen-binding fragment thereof according to claim 3, wherein the first FN3 repeat of HPTP.beta. has the sequence as shown in SEQ ID NO:11.
Issued claim 5 recites the antibody or antigen-binding fragment thereof according to claim 1, wherein the antibody is a monoclonal antibody or antigen-binding fragment thereof.
Issued claim 6 recites the monoclonal antibody according to claim 5 produced by hybridoma cell line ATCC No. PTA-7580 or the antigen-binding fragment of the monoclonal antibody according to claim 5 produced by hybridoma cell line ATCC No. PTA-7580, see instant claim 21.
Issued claim 7 recites the antibody or antigen binding fragment thereof according to claim 1, wherein the antibody or antigen binding fragment thereof is humanized, see instant claim 21.
Issued claim 8 recites the antibody or antigen-binding fragment thereof according to claim 6, which comprises antigen binding region residues from the monoclonal antibody R15E6, ATCC No. PTA-7580, and is humanized.
Issued claim 9 recites the antigen binding fragment according to claim 7, wherein the fragment comprises heavy and light chain variable regions.
Issued claim 10 recites an antigen binding fragment according to claim 7, wherein the antigen-binding fragment is selected from the group consisting of an Fv fragment, and Fab fragment, a Fab' fragment, and an F(ab').sub.2 fragment.
Issued claim 11 recites the monoclonal antibody R15E6, produced by hybridoma cell line ATCC No. PTA-7580 which binds to human protein tyrosine phosphatase beta (HPTP.beta.), see instant claim 21.
Issued claim 12 recites a pharmaceutical composition, comprising: a. the antibody or antigen-binding fragment thereof according to claim 1, and b. a pharmaceutically acceptable carrier.
Issued claim 13 recites a pharmaceutical composition, comprising: a. the antibody or antigen-binding fragment thereof according to claim 6, and b. a pharmaceutically acceptable carrier. 
Issued claim 14 recites a pharmaceutical composition, comprising: a. the antibody or antigen-binding fragment thereof according to claim 7, and b. a pharmaceutically acceptable carrier.
Issued claim 15 recites a pharmaceutical composition, comprising: a. the antibody or antigen-binding fragment thereof according to claim 8, and b. a pharmaceutically acceptable carrier.
Issued claim 16 recites a pharmaceutical composition, comprising: a. the antibody according to claim 11 or a fragment thereof; and b. a pharmaceutically acceptable carrier, see instant claims 21 and 29.
The patent does not teach that the antibody is from about 0.1 mg/kg to about 50 mg/kg by weight of the subject as per claim 21.
	Regarding claim 26, the patent teaches the pharmaceutical acceptable carrier include saline solution, see para. [79], phosphate buffered saline (PBS, pH 7.4) known in the art, see para. [80], [93], col. 17 to 18, in particular. 
	The patent does not teach the pharmaceutical composition wherein the antibody is from about 0.1 mg/kg to about 50 mg/kg by weight of the subject as per claim 21.
	However, the WO 98/45331 publication teaches pharmaceutical composition (see p. 39, 44, reference claims 32-33) comprising monoclonal (see p. 12, 23) and humanized antibody (p. 24) that binds to VEGF (see entire document, examples) and a pharmaceutical acceptable carrier, e.g., phosphate buffer (see p. 39, 47) for treating various cancer or inflammatory disease or age-related macular degeneration (AMD, see p. 45) by inhibiting angiogenesis (see reference claims 39-42).  The reference antibodies are administered to a mammal, preferably human (see p. 44) for treating various diseases, see p. 45.  Depending on the type and severity of the disease, about 1μg to about 50 mg/kg (e.g., 0.1 to 20 mg/kg) of the antibody is an initial candidate dosage for administration to the patient (see page 45, lines 26-29).   A typical daily or weekly dosage might range from about 1 ug/kg to about 20 mg/kg or more, see p. 45, last paragraph.  The reference 0.1 to 20 mg/kg is within the claimed range of about 0.1 mg/kg to about 50 mg/kg by weight of a human subject (p. 44, line 20).  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have formulated a pharmaceutical composition comprising the monoclonal antibody that binds to the HPTP-β produced by hybridoma cell line ATCC No. PTA 7580 or humanized antibody thereof of the ‘142 patent at a dose from about 0.1 mg/kg to about 20 mg/kg by weigh of a human subject in view of WO 98/45331 publication because the WO 98/45331 publication teaches the typical starting dosage of antibody ranges from  0.1 mg/kg to 20 mg/kg and adjusting the dosage forward depends on the severity of the condition and the weight of the patient.  
One of ordinary skill in the art would have been motivated to and had an expectation of success at the time the invention was made to adjust the dosage of the composition of the issued patent in view of WO 98/45331 publication because it is within the purview of one of ordinary skill in the pharmaceutical art to adjust the dose base on subject’s body weight, disease severity and condition of the subject.  
A person of ordinary skill in the art would have recognized that applying the known concentration of antibody in the pharmaceutical composition of WO 98/45331 publication to the pharmaceutical composition comprising the antibody that binds to HPTP-β would have yield predictable result because optimization of dosing parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ to best achieve the desired results.  
The claims would have been obvious because "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp by starting daily or weekly dosage from about 0.1 mg/kg to about 20 mg/kg in view of WO 98/45331 publication depending on the patient's condition, severity of the disease and body weight.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense". See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).   
It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).  Since Applicant has not disclosed that the specific concentration recited in instant claim 21 is for any particular purpose or solve any stated problem and the prior art teaches that concentrations often vary according to the sample being analyzed, and the solutions and parameters appear to work equally as well, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable concentrations disclosed by the prior art by normal optimization procedures known in the pharmaceutical art.

Claim Rejections - 35 USC § 103
Claims 21-26 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 7,973,142 (newly cited, filed April 5, 2007; PTO 892) in view of WO98/45331 publication (of record, published October 15, 1998; PTO 892) and evidenced by Medicago AB phosphate-buffer saline specification sheet (of record, pages 1-2, 2010; PTO 892). 
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Regarding claims 21-23, the issued patent teaches and claims a pharmaceutical composition (see col. 17-18, reference claims 12-16) comprising a therapeutic effective amount of a monoclonal antibody produced by hybridoma cell line ATCC No. PTA-7580 (reference claims 6 and 8) or a humanized antibody thereof (reference claim 7) that binds to human protein phosphatase beta-extracellular domain (HPTPβ, see entire document, reference claim 1).
Regarding claims 22-23, the patent teaches the antibody binds to the N-terminal first FN3 repeat of the HPTPβ-ECD (see caption of Fig 7, Example 5, reference claims 2-4, in particular).  
Regarding claim 24, the patent teaches the antibody binds to HPTPβ-ECD and regulates/inhibits HPTPβ mediated angiogenesis, see reference claim 1.  
Regarding claim 25, the antibody binds to the extracellular portion of human HPTPβ of SEQ ID NO: 11, which is identical to the claimed SEQ ID NO: 4 (see Example 5, reference claim 4). 
Claim 26 is included as the patent teaches the pharmaceutical composition for injection comprises phosphate buffer saline (PBS), see col. 17 to 18, which typically has a pH of about 7.2 to 7.4 as evidenced by Medicago AB phosphate-buffer saline specification sheet, 2010. 
Regarding claim 29, the patent teaches the composition further comprises a carrier, see reference claims 12-16.
	The WO2007/116360 publication does not teach the pharmaceutical composition wherein the antibody is from about 0.1 mg/kg to about 50 mg/kg by weight of the subject as per claim 21.
	However, the WO 98/45331 publication teaches pharmaceutical composition (see p. 39, 44, reference claims 32-33) comprising monoclonal (see p. 12, 23) and humanized antibody (p. 24) that binds to VEGF (see entire document, examples) and a pharmaceutical acceptable carrier, e.g., phosphate buffer (see p. 39, 47) for treating various cancer or inflammatory disease or age-related macular degeneration (AMD, see p. 45) by inhibiting angiogenesis (see reference claims 39-42).  The reference antibodies are administered to a mammal, preferably human (see p. 44) for treating various diseases, see p. 45.  Depending on the type and severity of the disease, about 1μg to about 50 mg/kg (e.g., 0.1 to 20 mg/kg) of the antibody is an initial candidate dosage for administration to the patient (see page 45, lines 26-29).   A typical daily or weekly dosage might range from about 1 µg/kg to about 20 mg/kg or more, see p. 45, last paragraph.  The reference 0.1 to 20 mg/kg is within the claimed range of about 0.1 mg/kg to about 50 mg/kg by weight of a human subject (p. 44, line 20).  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have formulated a pharmaceutical composition comprising the monoclonal antibody that binds to the HPTP-β produced by hybridoma cell line deposited with ATCC under the accession number PTA-7580 or humanized antibody thereof of the ‘142 patent at a dose from about 0.1 mg/kg to about 20 mg/kg by weigh of the human subject in view of WO 98/45331 publication because the WO 98/45331 publication teaches the typical dosage of antibody starts with  0.1 mg/kg to 20 mg/kg and adjusting the dosage forward depends on the severity of the condition and the weight of the patient.  
One of ordinary skill in the art would have been motivated to and had an expectation of success at the time the invention was made to adjust the dosage of the composition of the ‘142 patent in view of WO 98/45331 publication because it is within the purview of one of ordinary skill in the pharmaceutical art to adjust the dose base on a subject’s body weight, disease severity and condition of the subject.  
A person of ordinary skill in the art would have recognized that applying the known concentration of antibody in the pharmaceutical composition of WO 98/45331 publication to the pharmaceutical composition comprising the monoclonal antibody that binds to HPTP-β would have yield predictable result because optimization of dosing parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ to best achieve the desired results.  
The claims would have been obvious because "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp by starting daily or weekly dosage from about 0.1 mg/kg to about 20 mg/kg in view of WO 98/45331 publication depending on the patient's condition, severity of the disease and body weight.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense". See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).   
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, at the time the invention was made as evidenced by the references, especially in the absence of evidence to the contrary.   From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  

Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on 9:00 a.m. to 6:30 p.m.  The examiner can also be reached on alternate alternative Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker, can be reached on 572-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644